UNITED STATES DISTRICT COURT
                                                                                              FILED
                              FOR THE DISTRICT OF COLUMBIA                                      AUG 25 2010
                                                                                         Clerk. U.S. District & 8ankru tc
                                                                                        Courts for the District of COIU~bra
                                               )
Nicole M. Settles,                             )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )        Civil Action No.
                                               )                                     10 1432
D.C. Housing Authority,                        )
                                               )
        Defendant.                             )
                                               )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

         Plaintiff, a resident of the District of Columbia, sues the D.C. Housing Authority for

alleged injuries she suffered when she allegedly fell into an "unknown hole that was on a path

walkway" in the 200 block of 37th Street, S.E. Compl. at 1. Plaintiff seeks $85,000 in monetary

damages. The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the parties are not of diverse citizenship. Plaintiffs recourse lies, if at all, in
the Superior Court of the District of Columbia. A separate Order of dismissal accompanies this

Memorandum Opinion.




Date: August   J2-, 2010




                                                2